Exhibit 2.1 TERMINATION AGREEMENT This TERMINATION AGREEMENT is made and entered into as of the 29th day of September, 2008 by and among LEARNING CURVE BRANDS, INC., a Delaware corporation ("LCB"), RC2AUSTRALIA PTY. LTD., an entity organized under the laws of Australia ("RC2 Australia"), RACING CHAMPIONS INTERNATIONAL LIMITED, an entity organized under the laws of the United Kingdom ("RC2 UK"), LEARNING CURVE MEXICO, S. DE R.L. DE C.V., an entity organized under the laws of Mexico ("LC Mexico"), RC2 LIMITED, an entity organized under the laws of Hong Kong ("RCL") and RC2 (ASIA) LIMITED, an entity organized under the laws of Hong Kong ("RC2 Asia", together with LCB, RC2 Australia, RC2 UK, LC Mexico and RCL, the "Purchaser") and PUBLICATIONS INTERNATIONAL, LTD., an Illinois corporation ("PIL"), PIL, L.L.C., an Illinois limited liability company ("LLC"), JRS DISTRIBUTION CO., an Illinois corporation ("JRS"), PUBLICATIONS INTERNATIONAL LIMITED PARTNERSHIP, an entity organized under the laws of Australia ("PIL Australia"), PUBLICATIONS INTERNATIONAL, LTD. L.P., an entity organized under the laws of the United Kingdom ("PIL UK") and PUBLICATIONS INTERNATIONAL, LTD. S DE R.L. DE C.V., an entity organized under the laws of Mexico ("PIL Mexico" and together with PIL, LLC, JRS, PIL Australia and PIL UK, the "Seller"). RECITALS A. The Purchaser and Seller are parties to a certain Asset Purchase Agreement dated June 20, 2008, as amended (the "Purchase Agreement"). B. The Purchaser and Seller desire and intend to terminate the Purchase Agreement in its entirety.Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Purchase Agreement. AGREEMENTS In consideration of the recitals, mutual agreements, and valuable consideration contained in the Purchase Agreement and herein, Purchaser and Seller hereby agree as follows: 1. Purchase Agreement Termination.Pursuant to Section 15(a) of the Purchase Agreement, the Purchase Agreement shall terminate and be of no further force and effect as of the date hereof and neither Purchaser nor Seller shall have any further obligation or liability under the Purchase Agreement; provided, however, that Purchaser agrees to reimburse PIL for its reasonable out-of-pocket expenses for certain audit and other out-of-pocket costs incurred by PIL at the request of Purchaser but not currently expected to exceed $300,000. 2.
